Citation Nr: 1701875	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-18 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to June 1969, and his DD Form 214 also notes 10 months and 9 days of other service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for tinnitus and bilateral hearing loss.

The Veteran testified before the undersigned at a Board hearing in October 2014.  A transcript of the hearing has been reviewed and associated with the claims file.

In a June 2015 decision, the Board granted service connection for tinnitus, removing this matter from appellate consideration and remanded the hearing loss claim for further development.  Such has been completed and this matter is returned to the Board for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his bilateral hearing loss is the result of noise exposure during military service.  In-service noise exposure has been conceded by the VA and he is noted to be service connected for tinnitus as due to such exposure.  See discussion in prior Board Decision and Remand of June 2015 conceding acoustic exposure due to working on a flight line; see also October 2014 Hearing Transcript (entered into VBMS on 11/5/14) at pages 3-5. 

The Board finds that another remand of this matter is necessary to afford proper development of this matter.  The unfavorable opinion obtained by a November 2015 VA audiological disorders examination is not supported by adequate rationale.  In providing the rationale, the examiner specifically pointed to medical literature to support this opinion, to include a 2005 study by the Institute of Medicine (IOM), a study on military noise exposure.  

In addition to this IOM study, the examiner cited references which he titled as "References for unlikely delayed onset hearing loss."  These references included an article from the Noise and Military Service-Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service From World War II to the Present, finding insufficient evidence from longitudinal studies that noise induced hearing loss can develop much later after the cessation of the noise exposure; an article from the American College of Occupational and Environmental Medicine (ACOEM) containing a Guidance Statement on the Occupational Noise-induced Hearing Loss, JOEM-Volume 54, Number 1, January 2012, which also found insufficient evidence that hearing loss due to noise progresses once the noise exposure is discontinued.  

The November 2015 VA examiner also suggested that favorable leaning medical treatises were reviewed but failed to provide more details regarding such evidence other than to state: "More recent animal and human studies have been reviewed.  These studies, while elegant and important, do not overturn the conclusions of the IOM regarding delayed onset hearing loss."

The Veteran's representative has requested another remand in a November 2016 Informal Hearing Presentation.  Specifically the representative acknowledged the unfavorable IOM study of 2005 as not supporting a finding of service connection for delayed onset hearing loss.  The representative requested that an addendum VA opinion be obtained to consider favorable medical literature cited as supporting a finding of service connection for delayed onset hearing loss.  Such literature was a 2009 study authored by Dr. Sharon G. Kujawa and Dr. M. Charles Lieberman titled "Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss", The Journal of Neuroscience, November 11, 2009  29(45):14077-14085  14077.)  

There is no such evidence showing that this favorable medical literature was considered by the November 2015 examiner, and as noted above the examiner failed to cite to any other favorable leaning evidence that he might have reviewed.  See Thurber v. Brown, 5 Vet. App. 119, 126 (1993) (notice and comment of reliance on medical evidence outside the record must be given the claimant).  In order to fully satisfy the VA's duty to assist an addendum opinion must be obtained which considers and reconciles the conflicting medical literature in providing a rationale to support the medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain an addendum opinion from the November 2015 VA examiner or a similarly qualified provider if the examiner is no longer available.  In addition to reviewing the claims file, to include the prior VA examinations addressing the etiology of the claimed hearing loss, he (or she) should review the article "Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss", The Journal of Neuroscience, November 11, 2009  29(45):14077-14085  14077) and comment on the findings expressed therein.  The examiner should also address any other favorable medical literature reviewed (including in November 2015) and provide citations to such literature.  Following such review, the examiner should reconcile the favorable medical literature versus the unfavorable medical literature and again provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss disability is related to in-service noise exposure.

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

2.  Thereafter, readjudicate the issue on appeal.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




